Citation Nr: 0105967	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-11 582A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bowel incontinence.

2.  Entitlement to service connection for dental disability.

3.  Entitlement to service connection for a jaw disorder.

4.  Entitlement to service connection for elbow disability.  

5.  Evaluation of bilateral plantar fasciitis, rated as zero 
percent disabling from April 3, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 until April 
1998.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1998 
rating decision of the Nashville, Tennessee Regional Office 
(RO).  Eleven issues were initially appealed by the veteran; 
however, through correspondence received in November 1999 and 
clarification provided at hearings held in November 1999 and 
November 2000, the veteran withdrew from appeal all issues 
except those listed above.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
initial rating award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue as shown on the preceding page.

(Consideration of the service connection claims is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)



FINDING OF FACT

Bilateral plantar fasciitis is manifested by pain, 
particularly with use, which is not significantly alleviated 
by any treatment modality.


CONCLUSION OF LAW

The schedular criteria for a rating of 10 percent for 
bilateral plantar fasciitis have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 
4.45, 4.71a Diagnostic Codes 5276, 5284 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the symptoms associated with her 
service-connected bilateral plantar fasciitis are more 
disabling than reflected by the currently assigned disability 
evaluation and therefore warrant a higher rating.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
function affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Id.  

The veteran's service-connected foot disability has been 
evaluated in accordance with Diagnostic Code 5276 which 
provides that a 10 percent evaluation is warranted for 
moderate acquired flatfoot (pes planus); weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  
Diagnostic Code 5276.  This 10 percent rating is assignable 
whether the condition is bilateral or unilateral.  Id.  A 20 
percent evaluation is warranted for severe unilateral 
acquired pes planus; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use of 
the feet accentuated, indication of swelling on use of the 
feet, characteristic callosities.  Id.  A 30 percent rating 
is warranted when these latter criteria are met for both 
feet, or when there is unilateral pronounced disability; 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Id.  A 50 percent rating is 
warranted when these latter criteria are met for both feet.  
Id.  

The service-connected bilateral plantar fasciitis may also be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 which 
provides for a 10 percent evaluation for moderate foot 
injuries.  A 20 percent evaluation requires moderately severe 
disability.  A 30 percent evaluation requires severe 
disability.  A 40 percent evaluation requires that the 
disability be so severe as to result in actual loss of use of 
the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2000).  The regulations further provide that 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also to be considered.  Id; 38 C.F.R. § 4.45(f) (2000).  
Additionally, functional loss may be due to "pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion."  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2000).

A review of the veteran's service medical records reveals 
that she frequently sought treatment for painful feet.  A 
post-service outpatient record dated in February 1999 noted 
chronic bilateral foot pain.  In August 1999, she was seen 
for complaints of ongoing dull aching foot pain, bilaterally, 
with numbness and tingling radiating into the mid-calf which 
awakened her at night and early morning.  

The veteran underwent a VA examination of the feet in 
December 1999 and stated that she continued to have pain 
despite wearing shoe pads for support.  She described the 
symptoms as an electric sensation in both great toes when she 
applied pressure on the ground.  She also related that she 
had numbness and tingling in both feet.  On examination, 
abnormal arches were noted, contributing to pes planus of 
both feet.  There was no evidence of ulcers on the feet.  She 
had a negative Tinel's sign at the region of the tarsal 
tunnel.  There was no evidence of any hypersensitive nerves 
in the lower extremities or evidence of any neuroma in the 
distribution of any nerve.  The veteran had full range of 
motion in both ankles, to include normal dorsiflexion, 
flexion, eversion and inversion.  There was full range of 
motion of the toes of both feet.  No pain was elicited on 
movement of the toes of either foot.  Examination of the 
motor system disclosed that muscle mass was preserved.  
Reflexes were 1+ in both ankles.  Sensation was normal to 
pinprick and light touch.  Gait was intact.  The veteran was 
able to walk on heels and toes, but complained of some 
soreness when trying to walk on the heels.  X-rays of the 
feet were interpreted as showing hypertrophic changes, 
bilaterally, at the first metacarpal joint.  It was reported 
that the joints were otherwise normal with no acute bony 
abnormality.  The soft tissues were within normal limits.  
Impressions included as assessment that the veteran had 
bilateral foot pain which was most probably secondary to soft 
tissue inflammation of plantar fasciitis, as well as pes 
planus.

The veteran presented testimony at hearings in November 1999 
and November 2000 to the effect that she continued to have 
constant foot pain despite a number of treatment methods to 
alleviate her symptoms.  She stated that she could not walk 
or stand for any significant period of time, and that her 
everyday activities were hampered as a result.  

The Board observes that, with the exception of some 
hypertrophic changes at the first metacarpal joint of the 
feet on X-ray, the objective medical evidence reveals little 
untoward symptomatology with respect to the plantar 
fasciitis.  There has been no objectively identified problem 
with range of motion, muscle strength, sensation, reflexes, 
appearance, or structural integrity of the feet.  No pain or 
tenderness was noted upon manipulation of the feet on VA 
examination in December 1999, and the appellant was observed 
to ambulate without an abnormal gait.  However, a review of 
the record dating back to service discloses continuing 
complaints of chronic foot pain despite multiple treatment 
modalities. 

The Board acknowledges the veteran's complaints of pain and 
alleged functional loss resulting from such pain, which pain 
was recognized as being most probably due to soft tissue 
inflammation caused by plantar fasciitis.  In view of the 
history of chronic pain and reported functional limitations, 
the Board finds that a compensable (10 percent) rating is 
warranted, but no more.

A rating greater than 10 percent is not warranted because 
there is no indication of marked deformity, accentuation of 
pain on manipulation, swelling with use, or characteristic 
callosities.  Diagnostic Code 5276.  Even by the veteran's 
own admissions, and by the examiner's findings, these 
problems do not exist.  Additionally, there has been no 
suggestion by the veteran, or by the examiner who evaluated 
her, that her problems equate to more than moderate foot 
disability.  Diagnostic Code 5284.  Her pain with use is the 
sort of debility specifically contemplated by "moderate" 
disability under either Diagnostic Code 5276 or Diagnostic 
Code 5284.  

The Board has reviewed the entire record and finds no basis 
for awarding greater than a 10 percent rating since the award 
of service connection was made.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of this 
rating claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case (SOC) and supplemental SOC furnished the veteran, the RO 
has notified her of the information and evidence necessary to 
substantiate her claim.  There is no indication that 
additional evidence exists and can be obtained on the issue 
here in question, and she has been afforded an examination in 
connection with the current appeal.  Adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (1992).


ORDER

A rating of 10 percent for bilateral plantar fasciitis is 
granted, subject to controlling regulations governing the 
payment of monetary awards.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).

As for the claims of service connection on appeal, the Board 
finds that further development is required to comply with the 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has not yet 
considered the veteran's service connection claims in the 
context of the new law.  Nor has the veteran had an 
opportunity to prosecute these claims in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the service connection issues to the RO.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The service medical records reflect that the veteran left 
military service with disability owing to several orthopedic 
disorders.  It is shown however, that upon physical 
examination in July 1997 pursuant to medical board 
proceedings, she indicated that she had had episodes of loss 
of bowel continence since the birth of her last child.  A 
claim for service connection for disorders, including bowel 
incontinence was received in April 1998.  Outpatient records 
dated in February 1999 indicate a complaint of bowel 
incontinence which was felt to probably be secondary to 
episiotomies.  It was noted that she would be referred to the 
ano-rectal clinic for evaluation and repair in this regard.  
In a clinic note dated in June 1999, it was noted that the 
veteran continued to be followed for poor rectal tone related 
to old birth trauma.  It was noted that she would require 
surgical procedure to repair rectal sphincter muscle to 
improve rectal tone and eliminate rectal incontinence.  The 
post-service record does not demonstrate that the veteran has 
been evaluated for compensation purposes in this regard.  The 
Board is thus of the opinion that a current VA examination is 
warranted to ascertain the nature and etiology of any bowel 
incontinence now indicated, and whether it is related to 
service.  

The service medical records also show that the veteran was 
seen in October 1981 for complaints of pain and swelling just 
below the right elbow which she indicated she had had for a 
year after an injury in a motor vehicle accident.  Upon 
physical examination for disability retirement purposes in 
July 1997, she indicated that she had symptoms affecting the 
right elbow.  A radiology report dated in July 1997 was 
interpreted as showing suspected early degenerative changes 
of the right elbow.  On medical board evaluation examination 
in December 1997, she was observed to have a scar over the 
posterolateral aspect which was reported to be nontender to 
palpation.  Post-service clinical records dated between May 
and June 1998 reflect that the veteran presented with a six-
month history of bilateral hand numbness with radiation of 
pain into the elbows.  Carpal tunnel syndrome was diagnosed 
and the appellant underwent carpal and cubital tunnel 
releases.  She was seen on a continuing basis for extensive 
follow-up and evaluation for upper extremity pain and 
numbness affecting areas that included the elbow.  She 
testified in November 2000 that she continued to have elbow 
symptomatology and that she had been told she had cubital 
tunnel syndrome.  The post-service record does not show that 
she has had a compensation examination with respect to the 
elbows.  A neurological evaluation is indicated in this 
regard.  Veterans Claims Assistance Act of 2000.

A service medical record dated in March 1996 reflects that 
veteran was seen for complaints diagnosed as an upper 
respiratory viral infection.  It was also noted that she had 
had previous blunt trauma to the left temporomandibular joint 
(TMJ) 13 years before.  It was noted that she had full jaw 
motion but positive "TTP" at the left TMJ.  An assessment 
of left TMJ pain was made.  The veteran testified in November 
2000 that she had popping, locking and grinding of the jaw 
and an uncomfortable feeling in that area.  She also stated 
that she experienced a sensation of numbness, and a loss of 
feeling and taste as the result of previous dental treatment.  
No report evidencing a comprehensive evaluation of such 
difficulties is of record.  The Board is of the opinion that 
an examination is warranted to ascertain whether the 
appellant experiences residuals of a TMJ injury and/or dental 
disability for which compensation may be paid.  Accordingly, 
this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide additional information regarding 
any other evidence of current or past 
treatment for bowel incontinence, elbow 
disability, TMJ disability, and any dental 
disability and should assist her in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  Specifically, she should be asked 
to provide the complete names and 
addresses of any provider who has treated 
her for any of the claimed disabilities.  
The veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder. 

3.  After the above-requested development 
has been completed, the veteran should be 
afforded VA examinations to determine the 
nature and etiology of her claimed bowel, 
elbow, TMJ, and dental disabilities, and 
to obtain medical opinion as to the 
medical probability that any such 
disability began in service.  All 
necessary tests and studies should be 
accomplished and clinical manifestations 
should be reported in detail.  The claims 
folder and a copy of this remand should be 
made available to the examiners prior to 
evaluation.  Opinions should be sought as 
to whether bowel incontinence, an elbow 
disorder, mouth/dental disability, or TMJ 
disability is attributable to military 
service.  All opinions should be supported 
by the evidence of the record and the 
examiners should specifically refer to the 
medical principles and evidentiary record 
relied on in forming opinions.  

4.  The RO should review the reports of 
the examinations to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claims of service 
connection.  If any benefit sought is 
not granted, a supplemental statement of 
the case should be issued.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



